Lupiano, J. (dissenting).
The critical factor which prompts my departure from the scholarly and articulate majority opinion lies in the application of the legal maxim cited by the majority to the effect that "[a]n error of constitutional magnitude cannot be harmless unless 'there is no reasonable possibility that the error might have contributed to defendant’s conviction’ (People v Crimmins, 36 NY2d 230, 237)” (emphasis supplied). Under the circumstances herein, given the defendant’s confession, the circumstances surrounding the crime, and in view of the entire record herein, it is my considered view that although a mere possibility exists that the error might have contributed to the defendant’s conviction, that possibility is simply not a reasonable one. The quantum and character of the injuries inflicted on the victims, coupled with the defendant’s confession, belie anything other than an intent to kill. The record demonstrates an attack on an adult female, in a living room, by stabbing with a knife and beating, the traversing of the premises into another room, a bedroom, and in the latter room, the stabbing repeatedly with a scissors of the adult victim’s two infant children, the subsequent return to the living room where the wounded adult lay, and, after an interval, a return to the bedroom containing the two little girls and again stabbing repeatedly one who was crying, a further return to the living room and more stabbing of the adult victim, and yet another return to the bedroom and repeated stabbing of the other child.
It is not just the number of times the defendant stabbed his three victims (45 times), but the time intervals and the physical spaces traversed which mandate the conclusion on this record that no reasonable possibility exists that the error might have contributed to the defendant’s conviction. The majority aptly note that the affirmative defense of extreme *286emotional disturbance was not raised. Indeed, three weeks prior to these brutal attacks, defendant stated to another that he would kill the female adult victim.
Restated in other terms, it is my conclusion that the trial court erred as a matter of law in submitting the lesser included offense of manslaughter in the first degree, as there is no reasonable view of the evidence which would support such a finding (CPL 300.50, subd 1).* No reasonable view of the evidence on this record would permit a finding that defendant intended merely to cause physical injury to his victims (Penal Law, § 125.20, subd 1) rather than intending to cause the death of his victims (Penal Law, § 125.25).
Fein, J. P., Lane and Lynch, JJ., concur with Sullivan, J.; Lupiano, J., dissents in an opinion.
Judgment, Supreme Court, Bronx County, rendered on December 15, 1977, reversed, on the law, and the matter remanded for a new trial.

 CPL 300.50 (subd 1) states, in part: "If there is no reasonable view of the evidence which would support such a finding, the court may not submit such lesser offense.”